DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-27 in the reply filed on 8 July 2022 is acknowledged.  The traversal is on the ground(s) that: (1) each of the facility and cracker unit are defined by the process of claim 1; and (2) contrary to Examiner’s allegation, it would not be a substantial burden to search for the process of claim 1 and the facility and cracker unit of claims 28 and 29.  This is not found persuasive because of the same detailed reasoning set forth in the previous Office Action mailed 9 June 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 28 and 29 are withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 11, 15, 19-21, and 27 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 5, the claim recites the limitation “the device or groups of devices.”  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 19, the claim recites the limitation “the preheater furnace” and “said preheater furnace.”  There is insufficient antecedent basis for this limitation in the claim.
With respect to claims 11, 15, 20, 21, and 27, the phrase “such as” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13-22, and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Willigenburg (US 2020/0290939).
With respect to claims 1-3, 13-22, and 24-26, Van Willigenburg discloses a process comprising supplying electrical power into a hydrocarbon production facility comprising a cracker unit having a cracking apparatus for cracking a hydrocarbon containing feed in the presence of a dilution medium (steam) (see Van Willigenburg, Abstract; and Example 1), wherein a cracked gaseous effluent (produced by way of steam pyrolysis of the hydrocarbon) is cooled in a transfer line exchanger while generating high-pressure steam (see Van Willigenburg, paragraph [0020]).  A heat recovery unit in the form of a secondary transfer line exchanger is arranged downstream from the transfer line exchanger (see Van Willigenburg, paragraph [0021]), such exchanger functioning to heat the feedstream to the reactor (see Van Willigenburg, paragraph [0021]).  The reactor feed and steam mixture may be preheated within the heat exchanger of a steam cracking furnace (see Van Willigenburg, Example 1), i.e. without the need for a separate preheater unit.  The mixture may be expanded in a turbine, thereby generating work which can be used to drive any rotating equipment in the steam cracker unit such as a compressor or pump, e.g. by generating electricity from the turbine and converting this electricity to work with an electric motor (see Van Willigenburg, Example 1).  Generating work in such manner leads to a corresponding decrease in the amount of steam produced (see Van Willigenburg, paragraph [0048]).  The facility may be an ethylene or propylene plant (see Van Willigenburg, paragraph [0010]).  In addition to steam, hydrogen may be used as a reactant to perform hydropyrolysis of the hydrocarbon feed (see Van Willigenburg, paragraph [0010]).  The hydrocarbon feed may be a fraction generated from crude oil production (see Van Willigenburg, paragraph [0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Willigenburg (US 2020/0290939).
With respect to claims 5 and 6, see discussion supra at paragraph 11.  Van Willigenburg discloses wherein electrical power may be supplied to an electric generator or motor which can be used to drive any rotating equipment such as a compressor or pump (see Van Willigenburg, paragraph [0047]).  Thus, the person having ordinary skill in the art would have been motivated to modify the process of Van Willigenburg to supply electricity generated in the process to other (e.g., downstream) parts of the process, such modification providing increased efficiency.
Claims 4, 7-12, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Van Willigenburg (US 2020/0290939) in view of Ward (EP 3725865 A1).
With respect to claims 4, 7-12, 23, and 27, see discussion supra at paragraph 11.  Van Willigenburg does not explicitly disclose the exact nature of the method by which electrical power is supplied to the cracking apparatus.  However, in a very similar method to that of Van Willigenburg, Ward discloses that electrical power may be supplied to the cracking reactor by way of plasma or resistive methods (see Ward, page 10, lines 51-54).  Ward further explains that electricity may be supplied by means of external or internal sources, such sources being fossil fuel based or by renewables based (see Ward, page 9, lines 38-42).  Such renewable sources may be wind, solar, biomass (see Ward, page 3, lines 38-39).  Nuclear energy may also be used (see Ward, page 3, lines 32-33).  Feed to the pyrolysis reactor may include recycled plastics (see Ward, page 8, lines 43-45).  Such use of renewable energy leads to an increase in energy efficiency and decreased greenhouse gas emissions (see Ward, page 2, lines 24-26), thus providing motivation to the person having ordinary skill in the art to modify the process of Van Willigenburg in accordance with the teachings of Ward in order the advantages noted by Ward.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Oldweiler (US 4,614,229), Strack (US 2007/0007175), McCoy (US 2008/0128326), and Van Willigenburg (US 2019/0284485).  The prior art generally discloses processes for the thermal cracking of hydrocarbon feeds and subsequent cooling by means of transfer line heat exchangers (see respective Abstracts of the cited art).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771